Citation Nr: 0900349	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-05 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for a 
depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.

Procedurally, the Board notes that the veteran initially 
submitted a notice of disagreement, dated February 2004, with 
regard to a March 2003 rating decision which granted service 
connection for a depressive disorder and established a 30 
percent disability rating, effective March 8, 2001.  
Following issuance of an October 2004 statement of the case, 
the veteran did not complete an appeal as to the March 2003 
rating decision.  As such, the March 2003 rating decision is 
considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).  The October 2004 rating decision, 
which is the subject of this appeal, also found the veteran 
to be entitled to a 50 percent disability rating for his 
depressive disorder, and increased his disability rating 
effective March 8, 2001.  The veteran filed a notice of 
disagreement with regard to the October 2004 rating decision 
in September 2005.  Subsequently, after a December 2005 
statement of the case was issued, the veteran submitted a 
February 2006 substantive appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Board finds that a remand is necessary here to ensure 
compliance with VA's duty to assist under the VCAA.  
Specifically, VA has a duty to obtain pertinent Social 
Security Administration (SSA) records when it has actual 
notice that the veteran received SSA benefits.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  In a November 2005 VA medical record, 
the veteran's primary care physician notes that the veteran 
is "on SS and VA disability."  There is no evidence that 
the RO has sought to obtain a copy of the veteran's SSA 
records.  The disability determinations of the SSA, and the 
medical evidence they are based upon, may be relevant to the 
veteran's claim.  Therefore, all medical records from the SSA 
pertaining to any original award of disability benefits, as 
well as those pertaining to any continuing award of benefits, 
should be requested and associated with the claims file.

In addition, the veteran has identified various private 
treatment records that are not associated with the claims 
file.  When a veteran provides enough information to identify 
and locate relevant records not in the custody of a Federal 
department or agency, VA must make reasonable efforts to 
obtain such records.  38 C.F.R. § 3.159(c)(1).  The Board 
notes a July 2001 letter in which the RO attempted to obtain 
records from the Gracie Square Hospital, as identified by the 
veteran in his March 2001 formal claim.  This letter was 
returned to the sender by the Post Office.  In a December 
2001 facsimile transmittal from the veteran to the RO, the 
veteran provided a corrected address for the Gracie Square 
Hospital.  The claims file, however, does not reflect a 
subsequent attempt by the RO to obtain the Gracie Square 
Hospital records at this corrected address.  Therefore, the 
Board finds that an attempt to obtain the Gracie Square 
Hospital records at the corrected address supplied by the 
veteran should be made.

In addition, the December 2001 facsimile transmittal 
identifies records from the Damian Family Health Care Center, 
the Arms Acres Outpatient Clinic, and the Fifth Avenue Center 
for Counseling and Psycotherapy.  The claims file does not 
reflect that an attempt to obtain these records was made.  As 
such, the Board finds that an attempt to obtain the private 
treatment records identified above should be made as well.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a new VCAA letter for the issue 
on appeal, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), 38 
C.F.R. § 3.159 (2008), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), and any other 
applicable legal precedent.  Specifically, 
the veteran should be informed as to the 
information and evidence necessary to 
substantiate his claim for an increased 
evaluation for his service-connected 
depressive disorder, as well as the 
division of responsibility between the 
veteran and VA in obtaining such evidence.  
Additionally, the veteran should be 
informed as to the law pertaining to the 
assignment of a disability rating and 
effective date as the Court required in 
Dingess/Hartman.  Further, in accordance 
with Vazquez-Flores, the veteran must 
apprised of the rating criteria for 
evaluating a depressive disorder, and 
should be notified that the evidence must 
demonstrate a worsening or increase in the 
severity of this service-connected 
disability, as well as the effect that 
this worsening has had on his employment 
and daily life.  The notice must also 
provide examples of the types of medical 
and lay evidence that may be obtained or 
submitted.

2.  Contact the SSA and obtain copies of 
the veteran's records regarding SSA 
disability benefits, including any 
determinations granting or denying such 
benefits, any other SSA administrative 
decisions, such as Continuing Disability 
Reviews (favorable or unfavorable), and 
all clinical records upon which the above-
mentioned decisions were based.  If the 
search for any such records yields 
negative results, this fact should be 
clearly noted in the claims folder.

3.  Make reasonable efforts, in accordance 
with 38 C.F.R. § 3.159(c)(1), to obtain 
all records identified in the veteran's 
December 2001 facsimile transmittal, 
including any records from the Gracie 
Square Hospital at the corrected address 
submitted, as well as records from the 
Damian Family Health Care Center, the Arms 
Acres Outpatient Clinic, and the Fifth 
Avenue Center for Counseling and 
Psycotherapy.  If no records are 
available, the claims folder must indicate 
this fact and document the attempts made 
to obtain these records.

4.  Upon receipt of the SSA records and 
private medical records discussed above, 
the veteran should be afforded another VA 
examination to determine the current 
nature and severity of his service-
connected depressive disorder.  The claims 
file must be made available to the 
examiner for review in connection with the 
examination.  All indicated studies should 
be performed, and all findings reported in 
detail.  The RO shall include 
documentation in the claims folder that 
notice of the scheduled examination was 
sent to the veteran's most recent address 
of record.

5.  Thereafter, the RO shall re-adjudicate 
the veteran's claim, considering all 
evidence newly added to the claims file.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

